RYDER, Judge.
Richard Mullins challenges the trial court’s restitution order imposed in connection with his adjudication of guilt for numerous counts of burglary pursuant to a plea agreement. As a condition of the plea agreement, he agreed to pay restitution. The appellant now disputes the restitution awards to two vie-*888tims. We affirm without discussion the restitution awards orally announced by the judge, but remand for correction of the $3,500.00 awarded to victim Grover in the court’s written order to conform to the court’s oral pronouncement of $2,500.00.
THREADGILL, C.J., and SCHOONOVER, J., concur.